95 F.3d 1163
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.in Re Thomas A. DUVE.
No. 96-1350.
United States Court of Appeals, Federal Circuit.
July 18, 1996.
ORDER

1
On consideration for Appellants Remand, the Motion being uncontested, it is hereby ordered that this Appeal is remanded to the Board of Appeals and Interferences of the United States Patent and Trademark Office to decide Applicant's Motion For Reconsideration Pursuant To 37 C.F.R. § 1.197 on this ___ day of July, 1996.